Citation Nr: 1410981	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-38 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $14,944.69 due to fugitive felon status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The appellant had active military service from October 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Committee on Waivers & Compromises (COWC) of the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The decision denied a request for waiver of indebtedness for an overpayment created due to fugitive felon status in the amount of $16,278.86.  

The relevant procedural history includes a January [redacted], 2008, VA letter that informed the Veteran of an award action taken to terminate his pension (sic) as of February [redacted], 2007.  This action created the original indebtedness of $16,278.86.  A May 2009 VA letter informed the Veteran that VA had previously stopped his award completely, effective February [redacted], 2007.  This letter informed the Veteran that VA was reducing his benefits to 10 percent, effective February [redacted], 2007.  The letter noted that this action reduced his debt by $1,334.17 to amount equal to $14,944.69.  

The RO in Manchester, New Hampshire, has jurisdiction of the Veteran's claims file.  

This claim was previously before the Board in July 2013, at which time the claim was remanded to allow the Veteran a Board hearing.  The requested hearing was held in December 2013 and this case is once again before the Board for appellate consideration of the issues on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.  




FINDINGS OF FACT

1.  A warrant for the arrest of the Veteran for felony crime was issued by the State of Maine.  

2. The Veteran was arrested sometime between February [redacted], 2006 and February [redacted], 2006.  

3.  There is no evidence of when the arrest warrant was issued in Maine or that the Veteran had knowledge of an outstanding warrant or fled prosecution, custody or confinement.  

4.  The Veteran was not in violation of conditions of probation or parole for a felony conviction between February [redacted], 2007 and December [redacted], 2008.   

5.  The Veteran was held in the Carroll County Department of Corrections from December [redacted], 2006 to May [redacted], 2008.  

6.  Veteran was convicted of felony crimes on May [redacted], 2008.  

7.  The Veteran was an inmate at the Concord State Prison from May [redacted], 2008 to February [redacted], 2010.  

8.  The Veteran was committed to the Maine Department of Corrections on January [redacted], 2009 (transferred on February [redacted], 2010) and released on November, [redacted] 2010.  


CONCLUSION OF LAW

A disability compensation overpayment in the amount of $14,944.69 was not properly created based upon the status as a fugitive felon.  38 U.S.C.A. § 5313B(a) (West 2002); 38 C.F.R. § 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his VA compensation benefits should not have been suspended for the period from February [redacted], 2007 to December [redacted], 2008, based on an outstanding warrant for his arrest based on a felony criminal complaint.  The substance of his argument is that during those dates he was being held in the Carroll County jail from December [redacted], 2006 to May [redacted], 2008.  

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a "fugitive felon".  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

The term "felony" includes a high misdemeanor under the laws of a State, which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2013); 38 U.S.C.A. § 5313B(a) (West 2002). 

In the instant case, the Veteran was wanted for a felony crime.  The full details of the Veterans warrant, detainment and conviction are not clear, as the evidence on this is quite thin.  However, based on the evidence before the Board, it is evident that the Veteran was arrested either on December [redacted], 2006 or December [redacted], 2006 in Conway, New Hampshire, by authority of an arrest warrant issued by the Oxford County, Maine Superior Court for two felony counts of Aggravated Trafficking.  The Veteran was arrested and held in Carroll County jail in Ossippe, New Hampshire, on $500,000 bail.  The Veteran could not afford bail and was held in jail until his trial and sentencing date.  The Conway police department dropped the fugitive from justice (Maine warrant) charge upon his arrest.   See January 2007 Maine Statewide Drug Task Force Interoffice Memorandum.  

On November 5, 2007, the RO sent a letter to the Veteran informing him that they had received information that he was a fugitive from the State of Maine. 

In this regard, it is important to note that the basis for the suspension by the RO was not that he was in jail in New Hampshire (which can cause a reduction in VA compensation) but the fact that he was "fugitive felon" from Maine, a critical distinction.  The question of whether the Veteran should have received VA compensation while he was a prisoner in New Hampshire is not before the Board at this time.

The letter in question, the basis for the appeal to the Board, informed the Veteran that he had 60 days from the date of the letter to present evidence that the warrant had been cleared or his compensation benefit payments would be suspended retroactively, creating an overpayment for the period of February [redacted], 2007 to January [redacted], 2008.  

The Veteran has protested this action, which was interpreted as a request for a waiver of indebtedness.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Board inquires first into the validity of the debt before determining whether a waiver is warranted.

The warrant was issued based on a criminal complaint of aggravated trafficking. There is no indication that the Veteran was in violation of a condition of probation or parole at that time.  Thus, the second definition of "fugitive felon" does not apply.  A finding of flight to avoid prosecution, custody or confinement is necessary to suspend payments.  See 38 C.F.R. § 3.665.  

VA's General Counsel has noted that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Adminstration (SSA) and food stamps from the Department of Agriculture.  It was noted that records showed Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee" and it was the intent of Congress to deny fugitives the means to maintain themselves in that status.  VAOPGCPREC 7-2002 (Dec. 3, 2002). 

The United States Court of Appeals for the Second Circuit noted that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F. 3d 90, 96-97 (2nd Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F. 2d 442, 444 (2nd Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F. 3d 277, 280 (2nd Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation. 

The Board notes that VA's Adjudication Procedure Manual provides guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2009).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes. M21-1MR, Pt X, Ch. 16.1c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.1f. 

It appears that the VA Adjudication Procedures Manual is in conflict with precedent.  VA presumes that an outstanding warrant creates a presumption of fugitive status, while precedent requires proof of knowledge of the warrant and flight.  

In any event, the Board is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2013).  In light of relevant precedent, the mere fact of an outstanding warrant is insufficient under the statute to find that the Veteran was "fleeing".  See Oteze-Fowlkes.

In this case, there is insufficient evidence showing that the Veteran knew of the arrest warrant in Maine while he was in New Hampshire.  There is no evidence to support a finding of flight.  Further, during the dates that the RO states that the Veteran was a fugitive, the Veteran was actually in custody in New Hampshire awaiting trial, not in fight.  Further, there is evidence that the authorities in New Hampshire and Maine were in communication with each other and had full knowledge that the Veteran was being detained in New Hampshire.  

Accordingly, the Board finds that there is no evidence of flight to avoid prosecution, custody or confinement and that the warrant was not for violation of probation or parole following a felony conviction.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law.  See Oteze-Fowlkes.  The overpayment was improperly created.  See Schaper.  

As the debt was improperly created, the Veteran's benefits shall be restored to him, and consideration of waiver of the overpayment is moot. 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board has determined that restoration of the Veteran's VA compensation benefits is warranted and that all recouped monies should be paid to him.  As this constitutes a complete grant of the benefit sought on appeal, any error related to the VCAA duties is harmless.


ORDER

The discontinuance of the Veteran's VA benefits was improper; VA disability compensation benefits shall be restored for the period from December [redacted], 2007, to July [redacted], 2008 (the 61st day of the Veteran's incarceration).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


